                                                                                                                                                                                                  g
                                                                                                 u;                                                                                   li.
                                                                                                                                                                                                  4
                                                                                                                                                                                       0
Case 4:12-cr-00017-WTM-CLR Document 103 Filed 08/04/20 Page 1 of 6




                                                                                                                                                          *5
                                                                                                                                                          "5   k     •vj                          J
                                                                                                 20Z0 6HG-t- ^IHIO- 1,5 J    -o.
                                                                                                                                               -<
                                                                                                                                               -k
                                                                                                                                                          Q
                                                                                                                                                                     <5/
                                                                                                                                                                           -^J
                                                                                                                                                                            i;   k.
                                                                                                                                   S.           k
                                                                                                                                                               v3                     O.
                                                                                                                                                                                 4
                                                                                                                                   I
                                                                                                                                               If                                c           r
                                                                     4 Q                        ClERl^—
                                                                                                      so.UrJl. Or Cr^
                                                                                                                        ^ n2
                                                                                                                        C^          j-^
                                                                                                                                               s.
                                                                                                                                                          -i
                                                                                                                                                           k               0
                                                                                                                                                                                 0
                                                                                                                                                                                       d
                                                                                                                                                V                                     -«
                                                                                                                                   "ii                                     0
                                                                                            0
                                                                                            1                                             IL
                                                                                                                                                     %
                                                                                                                                                          -j   >3
                                                                                                                                                                                 -*
                                                                                                                                                                                 ?
                                                                                                                                                                                      4:
                                                                                                                                                                                            •»»
                                                                                                                                                                                             k
                                                                                                                                                0                                                 ■S
                                                                                            2                                             s,                   c
                                                                                                                                                                      f                     If
                                                                                                                                                k
                                                                                                                                                               <                       V
                                                                                                                                                                                                  If
                                                                                            T                             ->
                                                                                                                        s ^
                                                                                                                                    H
                                                                                                                                    <£t   d

                                                                                                                                               o
                                                                                                                                                               s
                                                                                                                                                               V     •^J
                                                                                                                                                                      W
                                                                                                                                                                           1     s;
                                                                                                                                                                                 <i
                                                                                                                                                                                       >s    c
                                                                                                                                                                                             «>
                                                                                                                        s q:
                                                                                                                        C
                                                                                                                                          £
                                                                                                                                               •^
                                                                                                                                               ■t    ^
                                                                                                                                                               '-J
                                                                                                                                                                3
                                                                                                                                                                c


                                                                                                                                                                     kj
                                                                                                                                                                      0
                                                                                                                                                                                 <
                                                                                                                                                                                 S
                                                                                                                                                                                 V     d    s     4
                                                                                                                                   "3                                a.    -k
                                                                       J                                                >
                                                                                                                             lit      -i       >-♦   ^          s:          s:
                                                                                                                                                                                      ■>j
                                                                       Q-J             u                                Q                       «
                                                                                                                                                0
                                                                                                                                                     si                     <i
                                                                                                                                                                                 k
                                                                                                                                                                                       or
                                                                                                                                                                                            ii
                                                                                                                                                                            z    •3
                                                                                                                                    <3    \;
                                                                                                                                               3 ^                         r
                                                                                                                                                                           •V

                                                                                                                                                                                 ki   -c
                                                                                                                                               ^ .5        k
                                                                                                                                                                           a.
                                                                                                                                                                                  I
                                                                                                                                                                                       <1
                                                                                                                                                                                      •<          I
                                                                                                                                                               i
                                                                                                                                                                      %          s.
                                                                       ^5                                                           s.
                                                    7^ 4* ^
                                                                     <o ^
                                                                     £ ^ xn
                                                                                                         1              t^
                                                                                                                              c
                                                                                                                              o
                                                                                                                                    0     -K
                                                                                                                                          0
                                                                                                                                          c    4
                                                                                                                                                ^ -
                                                                                                                                                      ^
                                                                                                                                                                     I .
                                                                                                                                                                      6     C


                                                                                                                                                                                  3
                                                                                                                                                                                             0
                                                                                                                                                                                                  "jt
                                                                                                                                                                                                  5
                                                                                                                                                                                                  V
                                                                                                                                                                                                   Ql
                                                                                                                                                                      S -i                    I
                                                     £3 ^                                                      -k
                                                                                                               <b

                                                                                                                              <3
                                                                                                                                    VJ
                                                                                                                                               ^ I              0
                                                                                                                                                                     A           d J         'K
                                     ^ V
                                                                                      *w
                                                                                      «>
                                                                                                               r
                                                                                                                                          0
                                                                                                                                                g    ^    5 0              0
                                                                                                                                                                                            ^     C
                                                                                --J   R
                                                                                                                                                          IC         4,
                                                                                                               d
                                                                                                                                               1 ^             <i
                                                                                                                                                                      k                     ^     3
                                                                                                                                                                                 |:S
                                                                                                                                                                            k)
                                                                                                                        ^/                                            .3                    4 ^
                                                                                                                                                                      0
                                                                                      V                  ~u
                                                                                                               V
                                                                                                                                                i i            -I           o
                                                                                                                                                                                            ^1
                                                                                                               Q:
                                                                                      O..
                                                                                                         4;                   H                                                  ^ rt
                                   n>f                                           c
                                                                                 0
                                                                                 V

                                                                                                         V A
                                                                                                          C
                                                                                                                                          3
                                                                                                                                          0
                                                                                                                                               i ^-
                                                                                                                                                                           $
                                                                                                                                                                                              3   .i:
                                                                                                         2                                     -k.                               ^ rt       •o^ IL
                                                                            (
Case 4:12-cr-00017-WTM-CLR Document 103 Filed 08/04/20 Page 2 of 6




   OiryX€.nJnte/%^ t /* Cle.t\riy Sio-^S Z
                         /"A«-               0/~ (jj>e^por\          Clj-clS pc£SeS^ed.j
  \^''~GrnShe'^j iJSfti Of                      tr\        ^ot/r/c- F
  (Uy\cleirlyi^ C>FFe/tSc^ (xlso FcSulM in donvfchhn i~hc.-h Cooi^fel
  S^h^zc.-h 4-f\^ d^Fen^etn-i- /o Qy^ €.nha/iOi/r\.tn
 [_ pe.rh>tnt^ "/to po^XeX/zlsn Of ejr^/ci^/Vt fnaMr,^/ donnechh/i
  do>//>i Ct/tC^Z-Afir /^/c»/iy GFF^nic^J or                  * I Oo)(5]^ p
  /c>                                             Or QrrxmunfHOii /O

  Uj'Fh CXryoi-rA^ Fk-ioA-j OFF^aSc^J j <dc3 fioi- Gppiy FhcF ^tlhcfCt^r^^:^
                    A/OiOj Ck.S Fc>r hhsL. fu>c» "Z^t/c./ "^n/ift/iCe^xa/iA OmcIgi-
   3.^3--/                  /"Acre        no ^ViJeAOu /V> fA«„ fccarti fo
                                                      if

  Sc/^pory- /"An ^ •€.nhi>ACe/ir^n(F For o. SiohA FfeFr/A^ /A-tr«.'j nt
  doi-npldthFj Se.t^rc.i Ou.mhcr in "fAo- fe-pori- fo SuppcrrF ^ SFal^n
  Flfei'^rm "hh^ary y So i-kunLFc^rc- on ^rrtiir- 6-»c<i doi'vymFHctLj h y
  ^pp^y             Za«- /Ti^c          ■€.nhcnCarr^AJ' For <X Sic>(er\ Firefhyn^
                       varniTv/iA ForFh^r S4r^f~eS i hi-tF d/t/i'l               do
   does               proi/iJe. for folfeF Frar*^                       m
   ^?r/>vifV\c. /                fifcAliUnr C/feS a Suprernju CourF fufi'^
   Buck. V Dai/Fs 13 7 SsCf. 75 7 17 7 U Bd.lA. / ^ao/7;(xo
   Buck. iF lr\c.keS Clecr * -fhcF (X, Fed* R» CfVf* P* k>oCtJj
  proV/di^ -phci 4 rx Cound- h^ciy hFF                             For
   CUny KecSon Pha F TfojFFfeS felleF^ /PicAlildr (xho Ci4eS%
  I S iein ^        rcrt-N*, £'otir-^ fulitj^ .A1cirHne,"Z^ \r Pyctn '33
  S*CF* t3o9 /S^ L^ad.3id*D-73.^c>isi)^u*Ac.4 fnusF
                                          P0^e~-3i
      Case 4:12-cr-00017-WTM-CLR Document 103 Filed 08/04/20 Page 3 of 6




          Shoiuh Oi^c- C.y fm orJ/Vic (li^fX!.Luyr)^4£inCcSj Cx^^rt, Cx^j-h\CM.t^
         Suci\ iT^l/eFj Qn C.'Yi'i^etr^ ont?   ^^j>et:-*€J hor<iship C*^outtl
         C)CCur^ /Mar-ZiViess Cxvitl Bud- cxre. ho^A Cr/>M/>i^./CcJc,«
                     /Mc/U/llar aSSedi purScianA^ Vo                   eyfmorJ/>vi-^
             rCcin^^-hanCe^' Kc^juilrerr^^-^j           CXir^uxrj 4-hc.*^ // CxjauiA
               "Cycj-rxxOrdi^nct-'j Far fA*-               i~o Je-prirc, h^m OF A#X
       i L.i'Fc.j            "Ai fce.                   //«- l-CtiMi i^oS trsa^jt^ » j- Cle^c.r
         pVxrSucn f           "/-/a- C/ViCi.m5'M/iCi?J' O/reU.^ •U^Jx- Sf? QrrytA^mt^d-
         AKft ■/-              -Jx> O^lcQ^^i (}d)C5] ^ p^-r'i-CiiAix^ "/o poiSeXi'/hn OF
         Ckywj FifC-l^rm c>r OmfAun,'A/ton //i           Ccn'ir\ecFee>A CUt^ Qnc'-fh^.r'
         Fic/o/iy OFF^xiSe^^ j do Inof Oxpply iiytiF ey\hc,ncirrtin^m
                      l^cAiillo-r (Xr^uaJ           fF C^Oi.i/J ck /yi^t^iFeSF oF
         tti^uSh'ca,     no/ /o         \/o.cci^ hi^S             Ond Fc-zyxcAd- For
                             CljiFAc"^F //-e- /two—           ^tihcrJCeanr*/! A For c*~

         S^/tn Fiye-F^rrn        €Xi\J. 4f<- Four - j-eve/ €nhcAOLfrtrxA For.'
         TraFFitkty^ F'ref^rn^*
                —I n (^/oSi'^                      Miller a.SStr-^S li\c.F 4i\^ ^CVecnrrxxAiA
                    (XckfiOL^l^tL^e. th /AeiV Fripo^Xc. "hicF* ^F                  pn'Scner
         F/'lej a                           nxohhrx aXSer-f-,'/^ Son^ error tn h\dA
         ^Uti"^ j i l~ f S £L                           (li\/il Fu/o         0>J tno-h'orxm
                     /yiC-fUiihr CLSferts HicF he- Aei p£ylnlcd Ou^ /ojo
         "CiYOr^ I ri "hKt- t'xjillj^j tn h'S Caikc-^ Cuherc. -hhxL- douri- Crrd CiS
          G- l^cFMr C>F UaiOj ty enhonCfr^ Ai*5 A&ic, oFFrnSe.
/-N      itL> O-             for- Slt>leA f^ireFrrytj li^here. 4hert- iS no e\jid*ACa^Sk>4cJ.
                                                p^^c-3
Case 4:12-cr-00017-WTM-CLR Document 103 Filed 08/04/20 Page 4 of 6




   in        reC<r>rcL hkaJ- SnjpparM /vu- ^y-i'S h^nCt- OF
  S'/o/fn P/Vcj9^rm Ctnti            fcaj^e- c>ffe.n&c. I^UeJ Lt^oJ C-^hcn^J-j
  ty CXna-i-ht-r Ciddi-^cj^a/         hueJs F<^r Tre,FFickt')^^ firti^rmSj
  Ujfwx. "hha- r^-froacAV^ 0,pj?i/Cc,i>U.    0.yntnJry*ef\F proh/i/Ai
   6n/7Ci/i^//^ AA^- S^n-^n^                S/CoL'/ Obd(S)m
                                   ir^ipcX-fFlii/y r«-^Ui^iA5 'fhc-F Fe.//eF
   ^3 c_ (^roniftl (~ipcjy\ Fhcks OnJ ^C^nClu^i'cn ^F L-txU^i, f-haF
  he, hoS tneieU- <X                      ^ht-iA^si^ oF hu^c, Crrorj in
  Fha-        j OF A/j* C.oJe,j (jL^ht'^k €.t'\l\a/i£M.ii A»V StinFenia- OH«i
           /l''Vvt Ao te. depriv**^ ^F htS yL/A«. CtnJ                   Ao Ac.
         CfnJc/" Fi'F'hk^ Oftci. Fr^i\4-h Q>vi             F CinJ*.#' A-A*..




                     IA//Aa F-£.^pe,c F       C. AitIictr- (XStc.i "hhc^ F AA/J
  l-4oY)C>rc,bU~ \/OtCA/t.           /Rc-moMci- Ao/- f?C-Seji
               AA«_ htAjO "€, yyx:»n ejCKAi €i'\hof\Ct.m*.t^-4-S pu.r^Su.c.txF
   h>    Pkaw                         ajka-Z^tJ^o




                                       yDciy«-- y
Case 4:12-cr-00017-WTM-CLR Document 103 Filed 08/04/20 Page 5 of 6




                                 C.€.rhT,cc,k,      S^n/iL£^



             n: Le.c»r\ar                                Ae^'c-ty Cct-h'ry Hin^
   ^27 Aflt'c. ploOL^l 'h^                        tyie>-^'cyy /Vi       Cfn'^^
   Si-et4*J posi^^/ Se-rviCjt- he^^c, a.-^ FlC.JT, JeSup fx>y^
   h^^'ii'^                  ^ "/Aa- oJdrcSS S-Mjtj hc/cti^Z




  Lli^l-j-eJi S^c-Zei fhhorney
  5ou^«*n D/jA^V/ o^

  p- O. GoX       7C?                                fifc-Spcx AAt.f//y Subml^^f A
              Gfiy 3/V/<3L                          L^^narda i,, Mc.A)jilcir-
                                                    f^e.^ t>o 1 11      Q^lI
                                                   Fc      I Co rrec^hr^^J ■Ji^Sh'dxAh'hn
                                                              /Au-y      Sc3u-H\
                                                   Ue5"ci p           3i5f^

                                                  X/Z..U/ 7^/«


                                      p(x^e.- 3
Leonart^o L fyicJ^iDGr-l73iS-02il
                               Case 4:12-cr-00017-WTM-CLR Document 103 Filed 08/04/20 Page 6 of 6
F^€^£r0.l Corr^jh'hYvt.}                                                   ^
                                                                            0 «f—
                                                                                    n   B
                                                                                            K

                   3cji
ZTeiup G-P^, 3l5?1
      7Dn umu DDDD SlBh                            Mt.E2     11 e MarsVialsGoorg^a
                                                                             Servtae
         PLACE STICKER AT TOP OF ENVELOPE TO THE RIGHT
          OF THE RETURN ADDRESS,FOLD AT DOTTED LINE



           CERTIFIED MAIL
                                                              O17318-021O
                                                                      Clerk Of Courts
                                                                      125 BULL ST
                                                                      3rd Floor
                                                                      Savannah, GA 31405
                                                                      United States

      7Dn DIMD DnOD 515t. HtHE




                                                           3i40i-37&2T7

         q / Kh^t ^
